Citation Nr: 9921922	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability of the 
right ankle.  

2.  Entitlement to service connection for a disability 
manifested by cramps.  

3.  Entitlement to a disability rating in excess of 
50 percent for a panic disorder with agoraphobia.  

4.  Entitlement to a disability rating in excess of 
10 percent for disability of the right hip.  

5.  Entitlement to a disability rating in excess of 
10 percent for disability of the low back.  

6.  Entitlement to an increased (compensable) rating for 
headaches.  

7.  Entitlement to an increased (compensable) rating for a 
disability of the left hip.  

8.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
September 1995.  

This is an appeal from rating determinations by the Detroit, 
Michigan, Regional Office denying service connection for a 
disability of the right ankle and for a disability manifested 
by cramps, denying the veteran's claim for a permanent and 
total disability rating for pension purposes, and denying 
increased ratings for a panic disorder with agoraphobia, 
headaches, a disability of the left hip, a disability of the 
right hip, and a low back disability.  

The Board has determined that the issue of a permanent and 
total disability rating for pension purposes needs to be 
remanded to the regional office for additional consideration.  
The reasons for the remand of this issue are dealt with in 
the remand section below.  


FINDINGS OF FACT

1.  Aside from the issue of entitlement to pension, the 
regional office has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claims.  

2.  A chronic disability of the right ankle and a chronic 
disability manifested by cramps were not present in service.  

3.  The record does not contain medical evidence or medical 
opinions to establish that any disability of the right ankle 
or disability manifested by cramps that occurred after 
discharge from service had their inception in service or were 
etiologically related to any disability treated in service.  

4.  The veteran's low back disability, ratable as lumbosacral 
strain, is manifested by characteristic pain on motion, 
without muscle spasm or loss of lateral spine motion.  

5.  The disabilities of the right and left hip are manifested 
by normal, but painful motion, without evidence of fracture 
or malunion of the femur.  

6.  The objective evidence of record, including observation 
while hospitalized, fails to demonstrate that the veteran has 
migraine headaches that are prostrating and that average one 
in two months over a several-month period of time.  

7.  The veteran's service-connected psychiatric disorder 
causes severe, but not total social and occupational 
impairment, nor are totally incapacitating psychoneurotic 
symptoms shown to be present.  

8.  The veteran's psychiatric problem causes impairment in 
her ability to work, attend school, and venture outside of 
the house; symptoms include suicidal ideation, psychomotor 
retardation, depressed mood, near continuous panic or 
depression affecting the ability to function independently, 
and difficulty in adapting to stressful circumstances.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for a disability 
of the right ankle or for a disability manifested by cramps.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for a 
disability of the right hip, in excess of 10 percent for a 
low back disability, and for a compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5251-5255, 5292, 5295, 8100 (1998).  

3.  The criteria for a rating of 70 percent, but not higher, 
for a psychoneurosis, and the criteria for a rating of 
10 percent, but not higher, for disability of the left hip 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5251-
5255, 9403, 9412 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran has maintained that she has pain and 
stiffness in her hips, back, and ankle, and that these 
disabilities are very disabling.  She also contends that the 
disability of the right ankle and the disability manifested 
by cramps had their inception in service.  She contends that 
she has migraine headaches 3 or 4 times a week, that they can 
last for 3 or 4 days a week, and that the headaches are 
accompanied by nausea, blurred vision, and lightheadedness.  
The appellant has also maintained that her panic attacks with 
agoraphobia are severely disabling.  

I.  Background

The service medical records are negative for any complaints, 
findings or diagnoses indicative of a chronic disability 
manifested by cramps.  The veteran was treated in November 
1992 for complaints of constipation, in May 1994 for 
complaints of abdominal pain with physical examination 
showing active bowel sounds, and in November 1994 for 
complaints of diarrhea.  The latter complaints resolved with 
treatment.  

In May 1993, the veteran was examined and treated for 
complaints of pain in the right ankle.  The Achilles tendon 
appeared slightly tender.  The diagnosis was mild right 
Achilles tendinitis.  Thereafter, the service medical records 
are completely negative for any complaints, findings, or 
diagnoses relating to the right ankle.  

In July 1994, the veteran complained of pain over the right 
eye.  The diagnostic impression was possible vascular 
headaches.  She was seen the next day, and the diagnosis was 
resolving tension headache.  The veteran was also seen in 
November 1994 complaining of diarrhea, headaches, and a sore 
throat of 24 hours' duration.  The diagnoses were vascular 
headaches and mild diarrhea.  She was seen the next day with 
a diagnosis of resolving headaches.  Beginning in January 
1995, the veteran was seen on various occasions for 
complaints involving pain in the hips and back.  She was 
discharged from service due to continuous complaints of pain 
in the hips and back.  

On a Department of Veterans Affairs (VA) examination in March 
1996, the veteran complained of an irregular period since 
1992 and severe cramps.  Physical examination was essentially 
normal.  The diagnosis was irregular menstrual periods, 
within normal range.  An ultrasound of the pelvis was 
essentially normal.  On a general medical examination, the 
veteran complained of pain in both hips and in the low back 
area.  She indicated that she was unable to sleep on either 
hip, or her back and that she had severe pain when standing 
and on ambulation.  She also indicated a history of injuring 
her left ankle while running on a trail in 1993.  She stated 
that she developed severe migraine headaches that occurred 
approximately twice weekly and lasted all day.  She stated 
that these attacks occurred with blurring vision.  She also 
complained of a choking sensation when eating.  

On physical examination, posture was normal, and gait 
revealed a mild limp favoring the left leg.  There was 
tenderness to palpation over both greater trochanters and in 
the groin area.  Straight leg raising produced severe pain at 
30 degrees on the right and at 10 degrees on the left.  The 
Patrick's maneuver produced pain in both the hips and low 
back on the right and in the hip on the left.  Palpation of 
the paraspinal muscles showed tenderness to light palpation.  
There was no muscle spasm.  The lumbar spine flexed to 
20 degrees, with extension to zero degrees.  Lateroflexion 
was not accomplished.  The veteran simply rose on her 
buttocks and moved toward one side or the other without 
actually bending the lumbar spine.  Rotation was to 
25 degrees, bilaterally.  Neurological examination was 
normal.  The veteran's behavior was very withdrawn.  She 
revealed extreme anxiety regarding her ability to overcome 
her disability.  She appeared quite tense, and memory was 
intact.  X-rays of the lumbar spine showed a left convex 
curvature, but was otherwise unremarkable.  X-rays of the 
right ankle were negative.  X-rays of the right hip revealed 
some deformity of the right pubis, which was interpreted as 
possibly being secondary to prior trauma.  X-rays of the left 
hip were unremarkable.  The diagnostic impressions were pain 
in the hips, no cause found; pain in the lumbar spine, no 
cause found; pain in the right ankle, no cause found; 
possible old trauma to the right pubic bone; and migraine, by 
history.  

On a special psychiatric examination, the veteran reported 
that she was unemployed.  She complained about pain in the 
left hip and back and bad migraine headaches.  She stated 
that she started to experience "panic attacks" after she went 
home after being discharged from service, where she became 
scared of going out of the house, driving a car, standing in 
line, going into high buildings, and going into an elevator.  
She stated that she became scared, had sweaty hands, and had 
a racing heart.  She indicated that this had limited her 
social function, and she felt that she was not able to look 
for a job and find one because of this condition.  She stated 
that she and her boyfriend broke up the previous week because 
she could not do things with him socially.  She indicated 
that she heard voices.  She described some sleep difficulties 
and loss of weight.  The diagnoses included panic disorder 
with agoraphobia, and history of alcohol and drug abuse.  A 
history of hip pain, back pain, and migraine headaches was 
diagnosed on Axis III.  It was noted that she was receiving 
psychiatric treatment at the VA facility on an outpatient 
basis.  Her Global Assessment of Functioning (GAF) score was 
50.  

In a rating action in May 1996, the regional office granted 
service connection for a disability of the right hip, 
evaluated as 10 percent disabling, for disability of the left 
hip, evaluated as zero percent disabling, and for disability 
of the low back, evaluated as 10 percent disabling.  Service 
connection was denied for a disability of the right ankle and 
for a disability manifested by cramps.  

A private psychologist in April 1996 indicated that the 
veteran had contacted him in August 1995 requesting treatment 
for anxiety, which included panic attacks.  

Statements were received from the appellant's friends and 
relatives who indicated that the veteran was a vibrant person 
prior to service.  They indicated that after service, she was 
very nervous and showed episodes of panic.  

On a VA neurological examination in June 1996, the veteran 
described headaches that began in service and that had 
continued after discharge from service.  She stated that the 
headaches lasted for 4 to 5 hours and occurred three times 
weekly.  It was indicated that the headaches were 
unassociated with nausea or vomiting but did occur with 
blurred vision and subjective vertigo, but with no loss of 
consciousness.  It was indicated that she was not taking 
medication for these headaches.  It was further noted that 
the veteran was under psychiatric care for panic attacks, 
anxiety, and an eating disorder.  She was currently 
unemployed.  Neurological examination was essentially normal.  
An MRI of the brain was interpreted as normal.  

A report was received indicating that the veteran had worked 
from November 1994 to August 1995 but that she could not 
continue working because of disability.  

A June 1996 report was received from a VA physician 
indicating that the veteran was a patient at a VA medical 
center, where she was undergoing treated for a panic disorder 
and social phobia.  It was noted that she had fear of crowds, 
noises, and elevators, and that she was unable to leave her 
home, secondary to her panic.  It was noted that she was 
taking Klonopin and that a side effect included sedation and 
memory problems.  Correspondence courses, with study at home, 
were recommended.  A notation later in June 1996 indicated 
that the veteran had a panic disorder, with social phobia, 
and that she had been unable to maintain proper nutrition.  
It was noted that she was unable to leave home unless 
accompanied by a family member, unable to ride in elevators, 
and was extremely uncomfortable in crowds.  

The veteran was hospitalized in July and August for 
complaints relating to an eating disorder, with a history of 
panic attacks, "migraine headaches," hearing voices telling 
her to jump out of a car, and anxiety in crowds and when 
eating in public.  She complained of pain in the right ankle 
and dull abdominal crampy pain after eating meals.  On mental 
status examination on admission in mid-July 1996, she was 
oriented in all spheres, and she reported no recent abnormal 
voices or hallucinations.  Her thought process did not seem 
impaired.  She was admitted for treatment of bulimia nervosa 
and panic disorder.  After treatment for the eating disorder, 
she was transferred for other treatment.  At the time of her 
transfer, she was noted to be in no acute physical distress 
but was in a wheelchair.  

Physical examination on transfer in late July 1996 was 
unremarkable, except for slight discomfort upon palpation in 
the left upper quadrant of the abdomen.  Examination of the 
extremities and spine showed normal curvature of the spine, 
with decreased muscle strength throughout.  Neurological 
examination was essentially normal.  On mental status 
examination, she was oriented in all spheres, and speech was 
logical and relevant, with no delusional content, paranoid 
ideation, loose associations, or ideas of reference.  
Psychomotor activity was unremarkable.  Affect was relaxed, 
although slightly guarded.  A GAF score of 51 was noted.  

While hospitalized, the veteran received physical therapy for 
complaints of pain in the right ankle and back.  She received 
close monitoring for mood and behavior, as well as eating 
habits.  She received therapy for her various psychological 
complaints.  Psychological testing was incomplete and felt to 
be unreliable.  In mid-August 1996, she disagreed with the 
staff over medication, and she admitted to some excessive use 
of alcohol prior to hospitalization.  She also expressed some 
suicidal ideation.  She was observed on one-to-one.  She then 
indicated that she had suicidal thoughts but no plan to act 
on such thoughts.  She did state that voices she was hearing 
were not voices but her own anxiety.  The hospital records do 
not show prostrating headaches.  Towards the end of 
hospitalization, it was noted that she was meticulously 
dressed, with smiling, bright affect, and hopeful mood.  The 
diagnoses upon hospital discharge were panic disorder by 
history, continuous alcohol dependency, and migraines by 
history.  An eating disorder was ruled out.  On discharge 
from the hospital, a GAF score was 60.  

In a rating action in October 1996, the veteran was granted 
service connection for a panic disorder with agoraphobia, 
evaluated as 30 percent disabling from September 16, 1995, 
and a temporary 100 percent evaluation for hospitalization in 
July and August 1996.  She was also granted service 
connection for migraine headaches, evaluated as zero percent 
disabling. 

On a VA psychiatric examination in April 1997, the veteran 
complained of pain in the lower back and both hips.  She 
indicated that she had episodes of panic attacks, when she 
experienced palpitations, sweating, lightheadedness, and 
hyperventilation.  She complained of pain in the right ankle, 
both hips, and lower back, and she complained of numbness in 
various parts of her body.  She indicated that she was afraid 
of driving and became afraid of even being driven by friends 
or relatives.  She stated that she was afraid of crowds, 
enclosed spaces, and elevators.  She indicated that she had 
"intense thoughts," almost appearing in the nature of 
"voices" that told her not to swallow food.  She indicated 
that she was unable to function socially or have meaningful 
relationships.  She stated that she had feelings of 
helplessness, hopelessness, and death wishes.  She denied any 
suicidal thoughts.  It was noted that she had received 
treatment at a VA medical facility for her various 
psychological complaints.  She reported a recent dependence 
on cocaine, noting recent hospitalization for such 
dependence.

On mental status examination, her posture and gait were 
within normal limits.  Her affect was appropriate, and her 
mood was of mild depression.  There was evidence of a 
moderate degree of anxiety.  There was no evidence of 
involuntary movements, and speech was generally relevant and 
rational.  There was no evidence of paranoid ideation, ideas 
of reference, or persecutory delusions.  It was believed that 
her "voices" were not auditory hallucinations, but rather 
frequent and intense thoughts that kept coming back to her 
mind in an obsessive manner leading to some compulsions, 
particularly relating to a fear of eating.  She admitted to 
phobic symptoms.  She was oriented in all spheres, and memory 
was good.  Judgment was intact.  The diagnoses included panic 
disorder with agoraphobia, obsessive-compulsive disorder, 
cocaine abuse in remission, and eating disorder.   It was 
also noted that she had a history of migraine headaches.  A 
GAF score of 60 to 65 was reported.  

On a special neurological examination in April 1997, the 
veteran's history of headaches was noted.  The veteran stated 
that the headaches lasted several hours and occurred 3 to 4 
times a week.  They were not associated with nausea or 
vomiting, but occasionally, there was blurring of vision and 
lightheadedness, with no loss of consciousness.  She noted 
that she was taking Robaxin for the headaches, but the 
medication did not seem to help.  She complained of pain in 
the hips, ankles, and back.  She stated that she was able to 
walk a half block, stand for 10 minutes, sit for 10 minutes, 
and carry 10 pounds.  

On neurological examination, there was no impairment of 
speech, memory, or thinking.  The neurological examination 
was negative.  The diagnoses included migraine syndrome.  

VA outpatient treatment reports for 1996 and 1997 show that 
the veteran had been in individual psychotherapy from late 
February 1996 through late June 1996 for a total of 11 
sessions, with a total scheduled of 20.  She canceled 5, was 
a no-show for 3, and was an inpatient for 1.  She presented 
with anxiety, phobias, and panic attacks.  In late June, she 
indicated that she was planning on being hospitalized because 
she had been feeling unsafe alone, with fears that some harm 
would come to her.  She indicated that she was not eating 
well.  The therapist indicated that the veteran felt that she 
needed to be in a protective environment because she feared 
that she would be dangerous on her own.  In July 1996, it was 
noted that the veteran had several complaints, including 
anxiety, avoidance, phobias, and an eating disorder related 
to these symptoms, with weight loss.  She did not want to be 
admitted to a psychiatric unit because she did not want to 
"eat her meals in public."  She was hospitalized in July and 
August 1996, and she appeared to be no behavioral problem 
while hospitalized, with observation for mood and behavioral 
changes.  She did not continue with outpatient therapy in 
late 1996.  

In March 1997, the veteran admitted to problems with drugs, 
and she was hospitalized for relief of such abuse.  It was 
indicated that she currently resided alone and that she did 
not leave the apartment because of her social phobia.  Yet 
she enjoyed photography and pool.  While in the hospital, she 
was observed for the first few days with withdrawal symptoms, 
including anxiety, nervousness, shaking, feelings of nausea, 
and abdominal cramps.  She was carefully monitored for 
several days.  There was some history of sexual abuse as a 
child, and some questions of sexual orientation.  An initial 
psychological assessment showed that she was oriented in all 
spheres, and affect was appropriate.  There was no looseness 
of associations or thoughts, and recall and concentration 
were appropriate.  She was not depressed.  She did not 
express any suicidal ideation, and she was not delusional, 
paranoid, or having hallucinations.  She completed the 10-day 
drug rehabilitation program.  She worked well with her peers.  
At the end of the 10-day period, she was released from the 
hospital for further outpatient counseling, with the 
psychologist noting complaints of migraine headaches, pain in 
the lower back, hip and ankle, and a presentation that most 
clearly resembled a depressive disorder.  She continued with 
group and individual therapy in April and May 1997.  .

A December 1997 statement by a VA staff psychiatrist 
indicated that the veteran, who had apparently been attending 
school, was unable to complete school at that time due to her 
medical condition.  

On a VA general medical examination in February 1998, the 
veteran complained of headaches, pain in the right ankle, 
pain in the cervical spine, pain in the low back, and pain in 
the left hip.  

On physical examination, gait was normal.  There was slight 
tenderness in the left lower quadrant of the abdomen, but no 
muscle spasm or guarding.  Range of motion in the lumbar 
spine was normal, with no muscle spasm, but tenderness over 
the supporting muscles.  Straight leg raising produced pain 
at 60 degrees, bilaterally.  Pain was apparent in both hips.  
The right ankle revealed diffuse tenderness, but range of 
motion was normal.  X-rays of the lumbar spine were 
unremarkable.  X-rays of the hips were normal, as were X-rays 
of the right ankle.  The diagnostic impressions included 
migraine; pain in the right ankle, no cause found; pain in 
the hips, no cause found.  

On neurological examination, the veteran reported that 
headaches occurred twice monthly, associated with photophobia 
and phonophobia, but with no nausea or vomiting.  There was 
lightheadedness but no loss of consciousness.  The veteran 
used Motrin for her headaches, and she stated that this 
provided poor relief.  On neurological examination, mental 
status showed no impairment of speech, memory, or thinking.  
Gait and station were normal.  Motor system examination was 
essentially normal.  The examination was essentially 
unremarkable.  The diagnosis was migraine syndrome.  

On psychiatric examination, the veteran's history was 
reviewed.  The veteran reported difficulty sleeping, eating 
poorly, fears that she might choke on food, and suicidal 
thoughts.  She reported decreased energy, depressed mood, and 
hopelessness.  She stated that she enjoyed reading, watching 
news, and listening to music.  She indicated that she was 
isolated, staying by herself, and had stopped driving several 
years previously.  She reported anxiety attacks every day of 
the week, with sweating, heart pounding, and fear that 
something might happen to her.  She stated that she did not 
like crowds and did not go to movies or go shopping.  She 
stated that she was not employed.  

On mental status examination, she was oriented in all 
spheres.  There was evidence of psychomotor retardation and a 
depressed mood.  Affect was appropriate.  She denied any 
suicidal or homicidal ideation.  She had difficulty doing 
serial 7's, and her concentration was poor.  Memory was 
affected.  Counting and calculations were good.  The 
diagnoses were panic disorder with agoraphobia; cocaine 
dependence, in partial remission; and dysthymic disorder.  A 
GAF score of 51 was reported.  

In a rating action in July 1998, the regional office 
increased the rating for the veteran's service-connected 
psychiatric disorder to 50 percent, effective from September 
16, 1995.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

In this case, the service medical records are negative for 
any complaints, findings or diagnoses indicative of a chronic 
disability manifested by cramps.  In addition, the post 
service medical records fail to show competent evidence of a 
current disability manifested by cramps.  The veteran has had 
menstrual cramps and abdominal cramps on occasion following 
service, but these have been acute and transitory in nature.  
The medical evidence fails to demonstrate the presence of any 
chronic disorder manifested by cramps after service.  As a 
result, the veteran's claim for service connection for a 
disability manifested by cramps is not well grounded and must 
therefore be denied.  Caluza v. Brown, supra.   

The service medical records show that the veteran complained 
of pain in the right ankle on one occasion in May 1993.  The 
diagnostic impression was tendinitis, and the veteran 
received treatment.  Thereafter, the service medical records 
are negative for any complaints, findings, or diagnoses of a 
chronic disorder of the right ankle.  The ankle complaints 
treated in May 1993 were therefore acute and transitory  in 
nature, resolving without chronic residual disability.  The 
medical records after discharge from service show complaints 
of pain in the right ankle, but repeated X-rays of the right 
ankle have been negative.  The diagnoses on VA examinations 
in 1996 and 1998 have remained pain in the right ankle, no 
cause found.  There is no competent evidence of a chronic 
disorder of the right ankle in service or competent medical 
evidence of a current disability of the right ankle.  The 
claim for service connection for disability of the right 
ankle is not well grounded and must, accordingly, be denied.  
Caluza v. Brown, supra.  

A veteran's assertion of an increase in severity of a 
service-connected disability constitutes a well-grounded 
claim requiring VA to fulfill the required duty to assist 
under 38 U.S.C.A. § 5107 because it is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all necessary evidence 
to reach a conclusion with regard to the questions of 
increased ratings in this case have been obtained by the 
regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations, have 
been reviewed in the context of all applicable regulations.  

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 8100 for migraine headaches, a 
10 percent evaluation will be assigned where there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A zero percent 
evaluation will be assigned where there are less frequent 
attacks.  

The Board has reviewed the service medical records, which 
showed complaints of headaches on only two occasions during 
service, once in July 1994 and again in November 1994.  With 
treatment, these headaches resolved quickly.  The veteran was 
hospitalized in July and August 1996, and again in March 
1997, and was observed closely for various problems.  The 
hospital reports fail to show any evidence that the veteran 
was manifesting prostrating attacks of migraine headaches 
during these periods of hospitalization.  While she had 
complained at various times of headaches of varied 
frequencies, the outpatient treatment reports and the VA 
reports of the veteran's hospitalization fail to show any 
evidence of prostrating headaches while the veteran was being 
observed.  There is no objective and demonstrable evidence 
that the appellant has characteristic prostrating attacks of 
headaches averaging one in two months over the last several 
months.  She does not meet the criteria for a 10 percent 
evaluation for migraine headaches.  

The United States Court of Appeals for Veterans Claims (the 
Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
indicated that 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 require 
actual findings as to the extent to which the veteran's 
injuries to joints cause pain, weakness, and limitation of 
function of the affected joint beyond that reflected in the 
measured limitation of motion of the affected joint.  

Under Diagnostic Code 5295 for lumbosacral strain, a 
20 percent evaluation will be assigned where there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in the standing position.  A 10 percent 
evaluation will be assigned where there is characteristic 
pain on motion.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 20 percent evaluation will be assigned where 
the limitation is moderate.  A 10 percent evaluation will be 
assigned where the limitation of motion is slight.  

In this case, the veteran has exhibited pain on motion of the 
lumbar spine on various VA examinations.  X-rays of the 
lumbar spine on different occasions have been negative.  
These VA examinations have not shown muscle spasm in the 
lumbar area, and neurological examinations have also been 
negative.  While there was severe limitation of motion of the 
lumbar spine on the VA examination in March 1996, such 
limitation of motion was not repeated on subsequent VA 
examinations, reports of VA hospitalizations, or outpatient 
treatment reports.  In fact, the VA neurological examinations 
in April 1997 and February 1998 showed that gait and station 
were normal.  The general medical examination in February 
1998 showed that there was no limitation of motion of the 
lumbar spine.  The record indicates the possibility that the 
veteran's pain syndrome in her joints may be more related to 
psychological factors than physical disability.  In any 
event, the limitation of motion in the lumbar spine found on 
the single VA examination in 1996 was not confirmed or 
continued in subsequent examinations.  While the appellant 
does have characteristic pain on motion, X-rays of the lumbar 
spine have been normal.  In addition, normal ranges of motion 
of the lumbar spine and a normal gait have been reported on 
recent examinations.  As a result, the Board finds that a 
10 percent evaluation for disability of the lumbar spine, 
with pain, is appropriate, and is sufficient to compensate 
the veteran for any pain, weakness, or slight limitation of 
function of the lumbar spine shown to be present.  

Under Diagnostic Codes 5251-5253, limitation of motion of the 
thigh, or impairment of the thigh, a 10 percent evaluation is 
assigned where extension is limited to 5 degrees, or flexion 
is limited to 45 degrees.  A 10 percent evaluation is 
assigned where limitation of rotation is limited where the 
person cannot toe out more than 15 degrees, or where there is 
limitation of adduction and the person cannot cross his legs.  
A 20 percent evaluation will be assigned where flexion is 
limited to 30 degrees, or there is limitation of abduction 
with motion lost beyond 10 degrees.  

In addition, under Diagnostic Code 5255 for impairment of the 
femur, a 10 percent evaluation will be assigned where there 
is malunion of the femur.  

In this case, X-rays of the hips have been normal, aside from 
a bony abnormality in the right hip.  The X-rays have not 
shown arthritic changes in the hips.  The VA examination in 
March 1996 showed painful motion of the hips.  However, as 
noted in the discussion of the rating for disability of the 
lumbar spine, this examination seemed to be the most pain 
intensive.  Subsequently, VA examinations, reports of VA 
outpatient treatment, and reports of hospitalization have 
failed to show significant physical disability, aside from 
the veteran's subjective complaints.  These complaints were 
not coupled with objective evidence of disability.  There 
have been negative neurological examinations, negative X-rays 
of the hips, and normal range of motion of the hips, but with 
pain on motion.  However, gait and station have been 
described as normal in the last few examinations.  In fact, 
diagnoses were pain in the hips, no cause found.  As a 
result, the Board finds that the veteran does not meet the 
criteria for a rating in excess of 10 percent for disability 
of the right hip.  The veteran has been compensated for the 
painful motion in the right hip, consistent with the 
examinations showing negative X-ray examinations, negative 
neurological examinations, and a normal gait and station.  As 
a result, the Board finds that a 10 percent evaluation for 
disability of the right hip, with pain, is appropriate, and 
is sufficient to compensate the veteran for any pain, 
weakness, or slight limitation of function of the right hip 
shown to be present.  

With regard to the evaluation for disability of the left hip, 
it is noted that the veteran's various examinations have 
demonstrated pain on motion of the left hip similar to the 
pain on motion of the right hip.  X-rays of the left hip have 
been negative.  Neurological examinations of the left hip 
have been negative, and gait and station have been normal.  
The disability in the left hip is essentially similar to the 
disability in the right hip, as far as pain on motion.  There 
is little to differentiate the two disabilities, and the 
Board finds that the veteran should receive a compensable 
evaluation for disability of the left hip, commensurate with 
the amount of pain on motion, similar to the pain on motion 
in the other hip.  However, a rating in excess of 10 percent 
for disability of the left hip is not warranted, in view of 
the recent 1998 examination showing normal range of motion in 
the left hip, albeit with pain.  The Board finds that a 
10 percent evaluation for disability of the left hip, with 
pain, is appropriate, and is sufficient to compensate the 
veteran for any pain, weakness, or slight limitation of 
function of the left hip shown to be present.  

The VA's Schedule for Rating Disabilities was amended with 
regard to psychoneurotic disabilities, effective November 7, 
1996.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the veteran will be afforded review under the old 
criteria, or the new criteria, effective from November 7, 
1996, whichever is to the advantage of the veteran.  

Under Diagnostic Code 9403 for phobic disorders prior to 
November 7, 1996, a 100 percent evaluation would be assigned 
where the attitudes of all contacts except to the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  These are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  The 
person is demonstrably unable to obtain or retain employment.  

A 70 percent evaluation will be assigned where there is 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 50 percent evaluation will be assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

Under Diagnostic Code 9412 for a panic disorder and 
agoraphobia effective November 7, 1996, a 100 percent 
evaluation will be assigned where there is total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior, 
persistent danger of hurting self or others; intimate 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscured or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish or 
maintain effective relationships.  

A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The VA examination in March 1996, the VA hospitalization in 
July and August 1996, the outpatient treatment reports in 
1997, and the VA examination in February 1998 show that the 
veteran's psychoneurotic symptoms cause severe social and 
industrial impairment, but not totally incapacitating 
psychoneurotic symptoms.  These medical records show that the 
veteran also meets the criteria for a rating of 70 percent, 
but not higher, under the new criteria that took effect on 
November 7, 1996.  

Basically, the veteran's psychoneurotic symptoms include 
severe panic attacks, with an inability to go into crowds, 
into elevators, and into an automobile, except in very 
restricted circumstances.  There is fear, at times, of eating 
to the extent that health is impaired, and an inability to 
have any close relationships because of a fear of leaving the 
house.  The VA period of hospitalization in July and August 
1996, as well as subsequent examinations, showed some 
questionable suicidal ideation, obsessional rituals, near 
continuous panic, some depression, and an inability to deal 
with stressful circumstances.  The VA examination in February 
1998 suggested that these symptoms continued, with depressed 
mood, decreased energy, and feelings of hopelessness.  As a 
result, the Board finds that the criteria for a rating of 
70 percent under both the new and old criteria have been met.  
The veteran has been accorded the benefit of the doubt as to 
this material issue.  38 U.S.C.A. § 5107(b).  

However, the various examinations, VA hospitalizations, and 
outpatient treatment reports do not show virtual isolation in 
the community, as the veteran was able to participate in 
group activities while hospitalized and maintain some 
relationships with family and friends.  These medical records 
fail to show totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought, such as fantasy, confusion or explosions of 
aggressive energy.  There have been no symptoms of persistent 
delusions or hallucinations, or a persistent danger of 
hurting herself, but only suicidal ideation.  There has also 
been no evidence of an inability to perform the activities of 
daily living, including maintenance of personal hygiene, or 
disorientation to time or place.  It was recommended that the 
veteran study at home, as noted by one by VA physician, and 
she may be able to work at home.  Consequently, the Board 
finds that the criteria for a rating in excess of 70 percent 
for the veteran's service-connected psychiatric disorder have 
not been met.  



ORDER

Service connection for disability of the right ankle is 
denied.  

Service connection for a disability manifested by cramps is 
denied.  

An increased rating for disability of the right hip is 
denied.  

An increased rating for disability of the low back is denied.  

An increased (compensable) rating for headaches is denied.  

A 70 percent rating for a panic disorder with agoraphobia is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

A 10 percent rating for a disability of the left hip is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND

The veteran has submitted a claim for a permanent and total 
disability rating for pension purposes.  She has claimed, on 
appeal, that she is unable to work because of her various 
service-connected disabilities, including her headaches, pain 
in various joints, and panic attacks.  She has, therefore, 
raised the question of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The latter issue has not been adjudicated by 
the regional office.  It is further noted that with the 
increased ratings granted on this appeal for the veteran's 
psychoneurosis and disability of the left hip, her combined 
evaluation has also increased.  

The Board finds that the veteran's claim for a total rating 
by reason of individual unemployability, a greater benefit, 
is inextricably intertwined with the veteran's claim for a 
permanent and total disability rating for pension purposes.  
As a result, the Board is REMANDING the case to the regional 
office for the following action:  

The regional office should review, 
develop to the extent indicated and 
feasible, and adjudicate the veteran's 
claim for a total rating by reason of 
individual unemployability, as well as 
the veteran's claim for a permanent and 
total disability rating for pension, if 
found appropriate, consistent with the 
current appeal and the veteran's ratings 
for her various disabilities.  

When the above actions have been completed, if there is a 
denial of the veteran's claim, the case should be processed 
in accordance with appropriate appellate procedures.  No 
action is required of the veteran unless and until she 
receives further notice.  The purpose of this REMAND is to 
provide due process of law and to adjudicate further issues.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 


